U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One [ X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-181747 MOBETIZE CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) 99-0373704 (IRS Employer Identification Number) 8105 Birch Bay Square St, Suite 205, Blaine WA 98230 (Address of principal executive offices) Issuer’s telephone number: (206) 347-4515 Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X ]No[] Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐Yes ☒No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date:As ofFebruary 20, 2015, there were 29,988,355 shares of the issuer's $0.001 par value common stock issued and outstanding. Page 1 MOBETIZE CORP. PART I FINANCIAL INFORMATION ITEM 1 Financial Statements 3 ConsolidatedBalance Sheets 3 Consolidated Statements of Operations 4 ConsolidatedStatements of Cash Flows 5 Notes to Consolidated Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II OTHER INFORMATION 28 ITEM 1 Legal Proceedings 28 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3 Defaults Upon Senior Securities 28 ITEM 4 Mine Safety Disclosures 28 ITEM 5 Other Information 28 ITEM 6 Exhibits 29 Page 2 MOBETIZE, CORP. Consolidated Balance Sheets December 31, 2014 (Unaudited) US $ DECEMBER 31, MARCH 31, ASSETS Current Assets: Cash $ $ Accounts receivable Prepaid expenses Total Current Assets Computer equipment, net - Investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - related party Due to related party Total Current Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Common stock, $0.001 Par Value: 525,000,000 authorized and 29,988,355 and 28,364,200common shares issued and outstanding, respectively $ $ Share subscriptions payable - Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. Page 3 MOBETIZE CORP. Consolidated Statements of Operations For the three and nine months ended December 31, 2014 and 2013 (Unaudited) US$ THREE MONTHS ENDED DECEMBER 31, US$ NINE MONTHS ENDED DECEMBER 31, OPERATING REVENUES Revenues $ Revenues-related party - - Total operating revenues OPERATING EXPENSES Advertising and promotion Advertising –related party Consulting Consulting-related party - - General and administrative G&A – related party Management fees-related party Professional fees Research and development - Total operating expenses NET LOSS FROM OPERATIONS ) (215,737 ) ) ) OTHER INCOME/(EXPENSE) Interest income - - - Gain on disposal of note receivable - - Interest expense - (1,233 ) - ) Total other income /(expense) - - NET INCOME (LOSS) $ ) $ $ ) $ NET INCOME (LOSS) PER SHARE Basic $ ) $ $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic COMPREHENSIVE LOSS Net income (loss) $ ) $ $ ) $ Other comprehensive loss: Unrealized loss on investments (1,071,936 ) - (1,366,065 ) - Comprehensive income(loss): $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. Page 4 MOBETIZE CORP. Consolidated Statements of Cash Flow For the nine months ended December 31, 2014 and 2013 (Unaudited) US$ NINE MONTHS ENDED DECEMBER 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used inoperating activities: Amortization expense - Shares issued for services Gain on conversion of notes receivable - ) Interest receivable - ) Changes in assets and liabilities Accounts receivable ) ) Prepaid expenses ) - Accounts payables and accrued liabilities Accounts payable - related party ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of computer equipment ) - Software development costs - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITES Proceeds from sale of common stock Proceeds from short-term loan - Proceeds from related party - Repayment to related party - ) Net cash provided by financing activities NET INCREASE IN CASH CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ CASH PAID DURING THE PERIOD FOR: Interest expense $
